Exhibit 10.14

 

ELGIN FINANCIAL SAVINGS BANK
DIRECTOR RETIREMENT AGREEMENT

 

THIS AGREEMENT is adopted this 18th day of June, 2002, by and between ELGIN
FINANCIAL SAVINGS BANK, a State/Stock Savings Bank located in Elgin, Illinois
(the “Company”) and PETER A. TRAEGER (the “Director”).

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide retirement benefits to the
Director.  The Company will pay the benefits from its general assets.

 

AGREEMENT

 

The Director and the Company agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1           “Change of Control” means:

 

(a)           A change in the ownership of the capital stock of the Company,
whereby another corporation, person, or group acting in concert (hereinafter
this Agreement shall collectively refer to any combination of these three
[another corporation, person, or group acting in concert] as a “Person”) as
described in Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), acquires, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of shares of capital stock of the Company  which constitutes fifty
percent (50%) or more of the combined voting power of the Company’s  then
outstanding capital stock then entitled to vote generally in the election of
directors; or

 

(b)           The persons who were members of the Board of Directors of the
Company immediately prior to a tender offer, exchange offer, contested election
or any combination of the foregoing, cease to constitute a majority of the Board
of Directors; or

 

(c)           The adoption by the Board of Directors of the Company of a merger,
consolidation or reorganization plan involving the Company in which the Company
is not the surviving entity, or a sale of all or substantially all of the assets
of the Company.  For purposes of this Agreement, a sale

1

--------------------------------------------------------------------------------


 

of all or substantially all of the assets of the Company shall be deemed to
occur if any Person acquires (or during the 12-month period ending on the date
of the most recent acquisition by such Person, has acquired) gross assets of the
Company that have an aggregate fair market value equal to fifty percent (50%) or
more of the fair market value of all of the respective gross assets of the
Company immediately prior to such acquisition or acquisitions; or

 

(d)           A tender offer or exchange offer is made by any Person which
results in such Person beneficially owning (within the meaning of Rule 13d-3
promulgated under the Exchange Act) either fifty percent (50%) or more of the
Company’s outstanding shares of Common Stock or shares of capital stock having
fifty percent (50%) or more the combined voting power of the Company’s then
outstanding capital stock (other than an offer made by the Company), and
sufficient shares are acquired under the offer to cause such person to own fifty
percent (50%) or more of the voting power; or

 

(e)           Any other transactions or series of related transactions occurring
which have substantially the same effect as the transactions specified in any of
the preceding clauses of this Section 1.1.

 

Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change of Control under this
Section 1.1.

 

1.1           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.2           “Disability” means the Director’s suffering a sickness, accident
or injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Director, or by the Social Security
Administration, to be a disability rendering the Director totally and
permanently disabled.  The Director must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

 

1.3           “Early Termination” means the Termination of Service before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.

 

1.4           “Early Termination Date” means the month, day and year in which
Early Termination occurs.

 

1.5           “Effective Date” means January 1, 2002.

 

1.6           “Normal Retirement Age” means the Director’s 70th birthday.

 

1.7           “Normal Retirement Date” means the later of the Normal Retirement
Age or Termination of Service.

 

1.8           “Plan Year” means each 12-month period from the Effective Date.

 

2

--------------------------------------------------------------------------------


 

 

1.9           “Termination for Cause” See Section 5.2.

 

1.10         “Termination of Service” means that the Director ceases to be a
member of the Company’s Board of Directors for any reason, voluntarily or
involuntarily, other than by reason of a leave of absence approved by the
Company.

 

1.11         “Years of Service” means the total number of twelve-month periods
during which the Director has served on the Company’s Board of Directors.  The
Director was appointed to the Board of Directors of the Company in January,
1994.

 

Article 2

Lifetime Benefits

 

2.1           Normal Retirement Benefit.  Upon Termination of Service on or
after Normal Retirement Age for reasons other than death, the Company shall pay
to the Director the benefit described in this Section 2.1 in lieu of any other
benefit under this Agreement.

 

2.1.1        Amount of Benefit.  The annual benefit under this Section 2.1 is
$15,500 (Fifteen Thousand Five Hundred Dollars).  The Company’s Board of
Directors, in its sole discretion, may increase the annual benefit under this
Section 2.1.1; however, any increase shall require the recalculation of Schedule
A.

 

2.1.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Director in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Director’s Normal Retirement Date,
paying the annual benefit to the Director for a period of 10 years.

 

2.1.3        Benefit Increases.  Commencing on the first anniversary of the
first benefit payment, and continuing on each subsequent anniversary, the
Company’s Board of Directors, in its sole discretion, may increase the benefit.

 

2.2           Early Termination Benefit.  Upon Early Termination, the Company
shall pay to the Director the benefit described in this Section 2.2 in lieu of
any other benefit under this Agreement.

 

2.2.1        Amount of Benefit.  The benefit under this Section 2.2 is the Early
Termination annual Installment set forth on Schedule A for the Plan Year ending
immediately prior to the Early Termination Date, determined by zero vesting
prior to the Director completing ten (10) Years of Service and thereafter the
Director becomes 100 percent vested in the Accrual Balance.  An increase in the
annual benefit under Section 2.1.1 shall require the recalculation of this
benefit on Schedule A.  This benefit is determined by calculating a 10-year
fixed annuity from the Accrual Balance, crediting interest on the unpaid balance
at an annual rate of 7.50 percent, compounded monthly.

 

3

--------------------------------------------------------------------------------


 

 

 

2.2.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Director in 12 equal monthly installments commencing with the month
following Termination of Service, paying the annual benefit to the Director for
a period of 10 years.

 

2.2.3        Benefit Increases.  Benefit payments may be increased as provided
in Section 2.1.3.

 

2.3           Disability Benefit.  If the Director terminates Service due to
Disability prior to Normal Retirement Age, the Company shall pay to the Director
the benefit described in this Section 2.3 in lieu of any other benefit under
this Agreement.

 

2.3.1        Amount of Benefit.  The benefit under this Section 2.3 is the
Disability annual Installment set forth in Schedule A for the Plan Year ending
immediately prior to the date in which Termination of Service occurs, determined
by zero vesting prior to the Director completing ten (10) Years of Service and
thereafter the Director becomes 100 percent vested in the Accrual Balance.  An
increase in the annual benefit under Section 2.1.1 would require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

2.3.2        Payment of Benefit.  The Company shall pay the annual benefit
amount to the Director in 12 equal monthly installments commencing with the
month following Termination of Service, paying the annual benefit to the
Director for a period of 10 years.

 

2.3.3        Benefit Increases.  Benefit payments may be increased as provided
in Section 2.1.3.

 

2.4           Change of Control Benefit.  Upon a Change of Control, the Company
shall pay to the Director the benefit described in this Section 2.4 in lieu of
any other benefit under this Agreement.

 

2.4.1        Amount of Benefit.  The annual benefit under this Section 2.4 is
the Change of Control annual Installment set forth on Schedule A for the Plan
Year ending immediately prior to the date in which Termination of Service
occurs, determined by vesting the Director in the Normal Retirement Benefit
described in Section 2.1.1.

 

2.4.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Director in 12 equal monthly installments commencing with the month
following the Normal Retirement Age, paying the annual benefit to the Director
for a period of 10 years.

 

2.4.3        Benefit Increases.  Benefit payments may be increased as provided
in Section 2.1.3.

 

4

--------------------------------------------------------------------------------


 

Article 3

Death Benefits

 

3.1           Death During Active Service.  If the Director dies while in the
active service of the Company, the Company shall pay to the Director’s
beneficiary the benefit described in this Section 3.1.  This benefit shall be
paid in lieu of the Lifetime Benefits under Article 2.

 

3.1.1        Amount of Benefit.  The annual benefit under this Section 3.1 is
the Pre-retirement Death Benefit annual Installment set forth on Schedule A for
the Plan Year ending immediately prior to the date in which death occurs,
determined by vesting the Director in 100 percent of the Accrual Balance. An
increase in the annual benefit under Section 2.1.1 would require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

3.1.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Director’s beneficiary in 12 equal monthly installments commencing with the
month following the Director’s death, paying the annual benefit to the
Director’s beneficiary for a period of 10 years.

 

3.2           Death During Payment of a Lifetime Benefit.  If the Director dies
after any Lifetime Benefit payments have commenced under this Agreement but
before receiving all such payments, the Company shall pay the remaining benefits
to the Director’s beneficiary at the same time and in the same amounts they
would have been paid to the Director had the Director survived.

 

3.3           Death After Termination of Employment But Before Payment of a
Lifetime Benefit Commences.  If the Director is entitled to a Lifetime Benefit
under this Agreement, but dies prior to the commencement of said benefit
payments, the Company shall pay the same benefit payments to the Director’s
beneficiary that the Director was entitled to prior to death except that the
benefit payments shall commence on the first day of the month following the date
of the Director’s death.

 

Article 4

Beneficiaries

 

4.1           Beneficiary Designations.  The Director shall designate a
beneficiary by filing a written designation with the Company.  The Director may
revoke or modify the designation at any time by filing a new designation. 
However, designations will only be effective if signed by the Director and
received by the Company during the Director’s lifetime.  The Director’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Director or if the Director names a spouse as beneficiary and
the marriage is subsequently dissolved.  If the Director dies without a valid
beneficiary designation, all payments shall be made to the Director’s estate.

 

4.2           Facility of Payment.  If a benefit is payable to a minor, to a
person declared incompetent

 

5

--------------------------------------------------------------------------------


 or to a person incapable of handling the disposition of his or her property,
the Company may pay such benefit to the guardian, legal representative or person
having the care or custody of such minor, incapacitated person or incapable
person.  The Company may require proof of incompetence, minority or guardianship
as it may deem appropriate prior to distribution of the benefit.  Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.

 

Article 5

General Limitations

 

5.1           Excess Parachute Payment.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement to the extent the benefit would create an excise tax under the excess
parachute rules of Section 280G of the Code.

 

5.2           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Director’s service for:

 

(a)           Conviction of a felony or of a gross misdemeanor involving moral
turpitude; or

(b)           Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in an adverse effect on the Company.

 

5.3           Suicide or Misstatement.  The Company shall not pay any benefit
under this Agreement if the Director commits suicide within three years after
the date of this Agreement.  In addition, the Company shall not pay any benefit
under this Agreement if the Director has made any material misstatement of fact
on an employment application or resume provided to the Company, or on any
application for any benefits provided by the Company to the Director.

 

Article 6

Claims and Review Procedure

 

6.1           Claims Procedure.  Any person or entity (“claimant”) who has not
received benefits under this Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1        Initiation – Written Claim.  The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2        Timing of Company Response.  The Company shall respond to such
claimant within 90 days after receiving the claim.  If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required.  The notice of extension must

 

6

--------------------------------------------------------------------------------


 

set forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.1.3        Notice of Decision.  If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial.  The
Company shall write the notification in a manner calculated to be understood by
the claimant.  The notification shall set forth:

 

(a)           The specific reasons for the denial,

(b)           A reference to the specific provisions of the Agreement on which
the denial is based,

(c)           A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,

(d)           An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

(e)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

6.2           Review Procedure.  If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:

 

6.2.1        Initiation – Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.

 

6.2.2        Additional Submissions – Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3        Considerations on Review.  In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6.2.4        Timing of Company Response.  The Company shall respond in writing
to such claimant within 60 days after receiving the request for review.  If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

7

--------------------------------------------------------------------------------


 

6.2.5        Notice of Decision.  The Company shall notify the claimant in
writing of its decision on review.  The Company shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:

 

(a)           The specific reasons for the denial,

(b)           A reference to the specific provisions of the Agreement on which
the denial is based,

(c)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits, and

(d)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director.

 

Notwithstanding the previous paragraph in this Article 7, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Director prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits).  However, in
no event shall this Agreement be terminated under this section without payment
to the Director of any vested benefit.

 

Article 8

Miscellaneous

 

8.1           Binding Effect.  This Agreement shall bind the Director and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2           No Guarantee of Service.  This Agreement is not a contract for
services.  It does not give the Director the right to remain in the service of
the Company, nor does it interfere with the shareholder’s rights to discharge
the Director.  It also does not require the Director to remain in the service of
the Company nor interfere with the Director’s right to terminate services at any
time.

 

8.3           Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4           Reorganization.  The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person

 

8

--------------------------------------------------------------------------------


 

unless such succeeding or continuing company, firm, or person agrees to assume
and discharge the obligations of the Company under this Agreement.  Upon the
occurrence of such event, the term “Company” as used in this Agreement shall be
deemed to refer to the successor or survivor company.

 

8.5           Tax Withholding.  The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.6           Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of the State of Illinois, except to the extent preempted by
the laws of the United States of America.

 

8.7           Unfunded Arrangement.  The Director and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Company to pay such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Director’s life is a general
asset of the Company to which the Director and beneficiary have no preferred or
secured claim.

 

8.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Director as to the subject matter hereof.  No rights
are granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

 

8.9           Administration.  The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:

 

(a)           Establishing and revising the method of accounting for the
Agreement;

(b)           Maintaining a record of benefit payments; and

(c)           Establishing rules and prescribing any forms necessary or
desirable to administer the Agreement; and

(d)           Interpreting the provisions of the Agreement.

 

8.10         Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under the Agreement.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the Service of advisors and the delegation of ministerial duties to
qualified individuals.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Director and a duly authorized Company officer have
signed this Agreement.

 

DIRECTOR:

 

COMPANY:

 

 

 

 

 

ELGIN FINANCIAL SAVINGS BANK

 

 

 

/s/ Peter A. Traeger

 

By

/s/ Barrett J. O'Connor

PETER A. TRAEGER

 

Title

 President / CEO

 

10

--------------------------------------------------------------------------------


BENEFICIARY DESIGNATION

 

ELGIN FINANCIAL SAVINGS BANK
DIRECTOR RETIREMENT AGREEMENT

 

PETER A. TRAEGER

 

I designate the following as beneficiary of any death benefits under this
Agreement:

 

Primary:  Linda K. Traeger (wife)

 

                                                                                                                                                                                                       

 

Contingent:   Samatha E. Traeger

 

                                                                                                                                                                                                       

 

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

 

Signature

/s/ Peter A. Traeger

 

 

Date

 6/18/02

 

 

 

Received by the Company this 1st day of July, 2002.

 

 

By

/s/ Barrett J. O'Connor

 

 

Title

President / CEO

 

 

11

 

--------------------------------------------------------------------------------


 

Clark/Bardes Consulting

 

Elgin Financial Savings Bank

Banking Practice

 

Director Retirement Agreement-Schedule A

 

Peter Traeger

 

DOB: 8/16/1958
Plan Anniv Date: 1/1/2003
Retirement Age: 70
Payments: Monthly Installments

 

Early Termination

 

Disability

 

Change of Control

 

Preretirement Death Benefit

 

Installment

 

Installment

 

Installment

 

 

 

Payable Immediately

 

Payable Immediately

 

Payable at 70

 

Installment

Period
Ending
Dec of

 

Age

 

Benefit Level (2)

 

Accrual Balance

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Benefit

 

Based On Benefit

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

Aug 2028

 

 

 

15,500

 

109,496

 

100

%

15,500

 

100

%

15,500

 

100

%

15,500

 

15,500

First Payment Date of September 1, 2028

 

--------------------------------------------------------------------------------

(1) Assumes an implementation date of January 1, 2002.  The first line reflects
12 months of data, January 2002 through December 2002.

 

 

 

/s/ Peter Traeger

 

/s/ Barrett J O'Connor

 

6/18/02

Participant

 

Elgin Financial Savings Bank

 

Date

 

 

12

--------------------------------------------------------------------------------